Citation Nr: 1821438	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-42 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to November 1976.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned. A transcript of that hearing has been prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The evidence favors a finding that the Veteran's bilateral hearing loss is attributable to the twenty plus years of noise exposure that he endured while working as an aircraft engineer during active duty service; continuity of symptomology since separation of service has been established.

2. The evidence favors a finding that the Veteran's tinnitus is attributable to the twenty plus years of noise exposure that he endured while working as an aircraft engineer during active duty service; continuity of symptomology since separation of service has been established

CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110 & 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

2. Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110 & 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 & 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for chronic conditions that have manifested continuous symptomology since separation of service. 38 C.F.R. §§ 3.307, 3.309.

In the present case, the Board finds that the Veteran has bilateral hearing loss and tinnitus.  Both a December 2015 VA examination and a September 2016 private examination report provide a diagnosis of sensorineural hearing loss.  The private examiner also diagnosed the Veteran with bilateral persistent tinnitus that has been present since 1971.

The Board also finds that the Veteran was exposed to loud nose while in service.  His DD Form 214 shows that he was a flight engineer. Thus, noise exposure during active duty service is conceded.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that bilateral hearing loss and tinnitus were incurred in service. There are conflicting nexus opinions of record. In December 2015, a VA examiner provided a negative nexus opinion in reference to bilateral hearing loss. The VA examiner failed to render an opinion in reference to tinnitus. 

Significantly, however, in September 2016 a private examiner opined that is at least as likely as not that the Veteran's hearing loss was caused by noise exposure he experienced while in the service. He reasoned that the Veteran presents with a bilateral sensorineural hearing loss and that his duties in service exposed him to noise levels capable of casing acoustic trauma.  Acoustic trauma is injury to the hearing mechanisms within the inner ear caused by excessive noise.  He further provided that acoustic trauma is a common cause of sensory hearing loss and that damage to the hearing mechanism within the inner ear results from explosions near the ear, gunshots, or long term exposure to loud noise.  He concluded that "hearing loss and tinnitus are the most common symptoms of acoustic trauma" and that because they Veteran suffers from acoustic trauma the prolonged noise exposure during active duty service is at least as likely as not the cause of his bilateral hearing loss and tinnitus.

In addition to direct service connection, the Veteran is also entitled to service under the theory of continuity of symptomology.  During his December 2017 videoconference hearing, the Veteran testified that he began experiencing ringing in his ear and hearing loss in 1971 while instructing a military course and the symptoms have continued every since.  See hearing transcript at 7-8.  The Veteran is competent to diagnosis hearing loss and tinnitus because tinnitus and hearing loss are capable of lay observation. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met. 38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


